DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. 
Regards to 103 rejections, the applicant argues that Govari does not teach limitations of claims 1 and 12 and Iglesias does not cure the deficiencies of Govari. Specifically, the applicant argues that Iglesias teaches a traditional coil type magnetic position sensor, in paragraphs 0028-0029. The applicant argues that Iglesias discloses a positional sensor enabled Foley catheter containing three microelectricalmechanical or MEMS devices: one 3-axis accelerometer, one roll/pitch gyroscope and one yaw rate gyroscope in paragraph 0034, thus MEMs devices are limited to only the three types of devices and the devices are mounted on a printed circuit board, and the applicant concludes that Iglesias does not teach “wherein the active magnetic position sensor is a microelectrical mechanical sensor” as claimed (page 8).
However, the examiner respectfully disagrees. The examiner finds the argument of MEMs devices are limited to only the three types of devices to be not persuasive. The claim does not specify or distinguish from any other types of MEMs, and the specification only discloses MEM sensor ([0045]), and in addition, the MEM can be mounted to a printed circuit board ([0046]). 
Accordingly, Iglesias clearly discloses claimed limitation, as Iglesias explicitly teaches sensor providing positional feedback of the device, but is not limited to a Foley device as argued by applicant, since [0012] presents that device can be a catheter. In cited paragraph [0013], sensor types are presented which includes microelectromechanical sensor as claimed. 
In response to argument of Iglesias only teaching a traditional coil sensor, the examiner submits that it is not persuasive since [0032] is directed to magnetic sensor, but sensor is not limited to a traditional coil sensor, as MEM is disclosed in paragraphs [0013] as discussed above. 
Iglesias teaches a catheter with positional feedback ([0012]), and the sensor can be magnetic, microelectromechanical sensors ([0013]), equipped with printed circuit board ([0032] and [0034]-[0035]: PCB is set within the wall of the catheter), and also discloses the sensor are disposed off-axis with respect to the shaft longitudinal axis (Figures 1B and 2 [0033]). 
In response to arguments for claims 6-9, 2, 12, 11, and 15, as well as 16-20, applicant relies upon argument presented for claims 1 and 12 as discussed above, and the examiner disagrees for the reason stated above for claims 1 and 12. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Applicant’s arguments with respect to new claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Govari et al.,” US 2006/0293593 (hereinafter Govari) and in view of “Iglesias US 2012/0265049 (hereinafter Iglesias). 
Regarding to claim 1, Govari teaches medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (sensor unit is fitted in the distal end of a catheter or a similar instrument [0045]); and 
an active magnetic position sensor disposed within the shaft distal portion (sensor in the distal end of a catheter [0045], sensor unit transmit and receive magnetic fields [0042]-[0043], magneto-resistive transducers, Hall-effect transducers are examples of active magnetic sensors).
Govari does not further explicitly teach amended limitations of “wherein the active magnetic position sensor is a microelectrical mechanical sensor that includes an integrated circuit, and wherein the active magnetic position sensor is disposed off-axis with respect to the shaft longitudinal axis.”
However, in the same field of medical devices, Iglesias teaches a catheter with positional feedback ([0012]), and the sensor can be magnetic, microelectromechanical sensors ([0013]), equipped with printed circuit board ([0032] and [0034]-[0035]: PCB is set within the wall of the catheter), and also discloses the sensor are disposed off-axis with respect to the shaft longitudinal axis (Figures 1B and 2 [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate MEM sensor with printed circuit board taught by Iglesias, since both Govari and Iglesias are directed to active magnetic sensor attached to the catheter, and using microelectromechanical sensors with printed circuit board was well known in the art as taught by Iglesias.  One of ordinary skill in the art could have combined the elements as claimed by Govari with no change in their respective functions, but fabricate integrated circuit device with magnetic sensor coupled with additional circuitries, and use MEM sensor for its magnetic sensor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide convenient method of receiving accurate information on the position and orientation of intra-body objects ([0028]), and there was reasonable expectation of success.
Regarding to claims 3-5 and 10, Govari and Iglesias together teach all limitations of claim 1 as discussed above.
Govari teaches following limitations:
Of claim 3, wherein the active magnetic position sensor produces a signal indicative of a position and orientation of the medical device, wherein the signal indicative of the position and orientation of the medical device is generated in response to detection of a magnetic field by the active magnetic position sensor (measure the position of sensor units by driving field transducers in the sensor units to generate quasi-DC fields [0042]).
Of claim 4, wherein the active magnetic position sensor requires power to produce the signal indicative of the position and orientation of the medical device (circuitry produces position signals responsively to voltages, and power unit provides electrical power for operating control circuitry [0044]).
Of claim 5, wherein the signal produced by the active magnetic position sensor is indicative of the position and orientation of the medical device with six degrees of freedom (positions are represented in terms of six dimensional coordinates [0039])
Of claim 10, wherein the magnetic field is generated by a magnetic field generator, and wherein the magnetic field generator and the active magnetic position sensor are in communication with a medical positioning system (position tracking system generating a magnetic field [0056])
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Govari and Iglesias as applied to claim 1 above, and further in view of Jensen.
Regarding to claims 6-7, Govari and Iglesias together teach all limitations of claim 5 as discussed above.
Govari discloses power required to produce the signal, but does not further explicitly teach that 
a power source electrically coupled with the active magnetic position sensor; and a signal processor electrically coupled with the active magnetic position sensor.
 wherein the power source is a power generating integrated circuit, which produces power in response to being positioned in the magnetic field.
However, in the same field of endeavor, Jensen discloses surgical navigation system with magnetoresistance sensors that can be affixed to the medical device (magnetoresistance sensor can be attached to or integrated into a surgical instrument [0029]) , wherein 
a power source electrically coupled with the active magnetic position sensor; and a signal processor electrically coupled with the active magnetic position sensor (processing data circuitry [0032]).
 wherein the power source is a power generating integrated circuit, which produces power in response to being positioned in the magnetic field (the integrated circuit device include power conversion and drive circuitry coupled to the magnetoresistance sensor for converting power from a battery or through inductive coupling to a drive current or voltage for energizing the magnetoresistance sensor [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate power generating integrated circuit coupled with the magnetic position sensor disclosed by Jensen, since both Govari and Jensen are directed to active magnetic sensor attached to the catheter, and using power integrated circuitry was well known in the art as taught by Jensen.  One of ordinary skill in the art could have combined the elements as claimed by Govari with no change in their respective functions, but making direct connection of power to the magnetic sensor as disclosed by Jensen (Fig.2), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide wireless magnetoresistance tracking sensors having a small form factor, excellent signal-to-noise ratio, as well as low cost to manufacture ([0010]), and there was reasonable expectation of success.
Regarding to claims 8-9, Govari, Iglesias, and Jensen together teach all limitations of claims 6-7 as discussed above.
Govari discloses that the magnetic sensor integrated circuit is fitted in the distal end of a catheter or a similar invasive instrument ([0045]), and Jensen teaches that magnetoresistance sensor (integrated circuitry) can be disposed outside of the elongate shaft of the medical device (catheter, handle, a guide, implant, some other devices [0029]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Govari and Iglesias as applied to claim 1 above, and further in view of “Lyu et al.,” US 2011/0066029 (hereinafter Lyu).
Govari does not further explicitly discloses wherein 
the elongate shaft is a catheter shaft that includes a flexible tip assembly connected to a distal end of the elongate shaft; and
the active magnetic position sensor is disposed proximally with respect to the flexible tip assembly 
However, in the same field of endeavor of magnetically tracking medical devices, Lyu discloses a catheter comprising:
the elongate shaft is a catheter shaft that includes a flexible tip assembly connected to a distal end of the elongate shaft (distal end segment with flexible core [0019], end cap member [0020]); and
the active magnetic position sensor is disposed proximally with respect to the flexible tip assembly (Figure 1 shows sensor positioned proximal with respect to the cap member)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate a flexible tip assembly and sensors proximally with respect to the flexible tip assembly disclosed by Lyu, since both Govari and Lyu are directed to magnetic sensor attached to the catheter, and flexible tip assembly and tracking sensors was well known in the art as taught by Lyu.  One of ordinary skill in the art could have combined the catheter shaft as claimed by Govari with no change in their respective functions, but adding flexible tip assembly as disclosed by Lyu, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to facilitate bending to advance catheter into a patient ([0019]), and does not harm tissues while advancing into vasculature and there was reasonable expectation of success.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Govari et al.,” US 2006/0293593 (hereinafter Govari) and in view of “Iglesias US 2012/0265049 (hereinafter Iglesias), and “Hodgson et al.,” US 2014/0167190 (hereinafter Hodgson).  
Regarding to claim 12, Govari teaches a medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (a medical tool [0038]);
an active magnetic position sensor disposed within the distal portion of the elongate shaft (sensor unit is fitted in the distal end of a catheter or a similar instrument [0045], sensor unit transmit and receive magnetic fields [0042]-[0043], magneto-resistive transducers, Hall-effect transducers are examples of active magnetic sensors ); and 
a power source electrically coupled with the active magnetic position sensor (sensor unit comprises a power unit coupled to the control which is connected to the sensor Figure 2 [0043]-[0044]).
Govari does not further explicitly teach amended limitations of “wherein the active magnetic position sensor is a microelectrical mechanical sensor that includes an integrated circuit, and wherein the active magnetic position sensor is disposed off-axis with respect to the shaft longitudinal axis.”
However, in the same field of medical devices, Iglesias teaches a catheter with positional feedback ([0012]), and the sensor can be magnetic, microelectromechanical sensors ([0013]), equipped with printed circuit board ([0032] and [0034]-[0035]: PCB is set within the wall of the catheter), and also discloses the sensor are disposed off-axis with respect to the shaft longitudinal axis (Figures 1B and 2 [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate MEM sensor with printed circuit board taught by Iglesias, since both Govari and Iglesias are directed to active magnetic sensor attached to the catheter, and using microelectromechanical sensors with printed circuit board was well known in the art as taught by Iglesias.  One of ordinary skill in the art could have combined the elements as claimed by Govari with no change in their respective functions, but fabricate integrated circuit device with magnetic sensor coupled with additional circuitries, and use MEM sensor for its magnetic sensor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide convenient method of receiving accurate information on the position and orientation of intra-body objects ([0028]), and there was reasonable expectation of success.
Govari and Iglesias do not further teach a sensor mounting plug disposed in the shaft distal portion, wherein the sensor mounting plug includes an off-axis lumen with respect to the shaft longitudinal axis.
However, in the analogous field of endeavor in catheter with MEM sensors, Hodgson teaches a catheter with a sensor support member which houses MEM sensors (sensor assembly 100 comprises a sensor support member 130 with a sensor window [0035], [0039]), to be disposed on off-axis (Side) of the catheter longitudinal axis, and located toward distal portion (Fig. 2 sensor 100 is shown to be located on the distal portion).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Iglesias to incorporate a sensor support member disclosed by Hodgson, since all of Govari, Iglesias, and Hodgson are directed to active magnetic sensor attached to the catheter, and using microelectromechanical sensors with a sensor support member was well known in the art as taught by Hodgson.  One of ordinary skill in the art could have combined the sensors as claimed by Govari and Iglesias with no change in their respective functions, but fabricate integrated circuit device with magnetic sensor coupled with additional circuitries and use a plug in support member, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate incorporation of MEM sensors into the device and reduce the cost of the manufacture ([0026]), and there was reasonable expectation of success.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Govari and Iglesias, (and in view of Hudgson), and further in view of “Meller et al.,” US 2012/0172761 (hereinafter Meller).
Regarding to claims 11 and 15, Govari, Iglesias, and Hodgson together teach all limitations of claims 1 and 12 as discussed above.
Govari does not further explicitly teach that the medical device is a guidewire and a sensor mounting plug connected with a distal tip of the shaft as claimed. 
However, in the same field of endeavor, Meller discloses a medical guidewire with a position sensor ([0009] and [0032] guidewire with a distal and proximal ends Fig. 3) that comprises:
wherein the guidewire includes a core wire extends through a center of the guidewire from a proximal end of the guidewire to a distal end of the guidewire (guidewire 36 includes a central corewire 42 and elongate shroud 48 defining an interior which contains corewire 42 and is configured in size and shape to receive a sensor 44,[0033] Figure 3)
the active magnetic position sensor is disposed between the core wire and an outer surface of the guidewire (sensor 44 is between corewire 42 and shroud 48 Figure 3 [0033])
wherein the sensor mounting plug (shroud that is sized and shaped to receive a sensor [0033]) is connected with a distal tip of the elongate shaft (plug coupled to shroud, sensor and corewire [0033], and distal end of the sensor is coupled and is protected by distal tip, plug [0039]),such that the sensor mounting plug is permanently affixed to the distal tip of the elongate shaft (sensor core 60 with sensor, distal end of the sensor is coupled to and is protected by plug 50 [0039], plug is coupled to sensor by gluing, bonding, welding, soldering, or other coupling methods [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate guidewire with a corewire with the magnetic position sensor disclosed by Meller, since both Govari and Meller are directed to magnetic sensor attached to the medical instrument, and guidewire with a corewire and sensor mounting plug as well as distal tip was well known in the art as taught by Meller.  One of ordinary skill in the art could have combined active magnetic sensor as claimed by Govari with no change in their respective functions, but incorporating (1) the sensor into the guidewire with a corewire, (2) using mounting plug with distal tip, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide (1) facilitation of the guidance of the medical catheter over guidewire to desired target ([0004]), and (2) structural support ([0009]) and non-traumatic contact of the tip when introducing and navigating the guidewire through a lumen of a patient ([0010] and [0033]), and there was reasonable expectation of success.
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari and Iglesias and in view of “Andreas et al.,” US 2007/0265637 (hereinafter Andreas). 
Regarding to claim 16, Govari teaches a method for determining a position and orientation of a medical device, comprising: 
generating a signal with an active magnetic position sensor disposed within an elongate shaft of the medical device (sensor units can be fitted into catheters and endoscopes [0041], Hall-effect and magneto-resistive transducers [0043]);
receiving, with a computer, the generated signal from the active magnetic position sensor, wherein the received signal includes information indicative of a position and orientation of the active magnetic position sensor; and determining, with the computer, the position and orientation of the medical device based on the generated signal (computer processes the received signals in order to calculate the location and orientation coordinates of sensor units [0039], and since sensor unit can be fitted into catheter, the location and orientation of the catheter is determined [0041]).
Govari does not further explicitly teach amended limitations of “wherein the active magnetic position sensor is a microelectrical mechanical sensor that includes an integrated circuit, and wherein the active magnetic position sensor is disposed off-axis with respect to the shaft longitudinal axis.”
However, in the same field of medical devices, Iglesias teaches a catheter with positional feedback ([0012]), and the sensor can be magnetic, microelectromechanical sensors ([0013]), equipped with printed circuit board ([0032] and [0034]-[0035]: PCB is set within the wall of the catheter), and also discloses the sensor are disposed off-axis with respect to the shaft longitudinal axis (Figures 1B and 2 [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit as taught by Govari to incorporate MEM sensor with printed circuit board taught by Iglesias, since both Govari and Iglesias are directed to active magnetic sensor attached to the catheter, and using microelectromechanical sensors with printed circuit board was well known in the art as taught by Iglesias.  One of ordinary skill in the art could have combined the elements as claimed by Govari with no change in their respective functions, but fabricate integrated circuit device with magnetic sensor coupled with additional circuitries, and use MEM sensor for its magnetic sensor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide convenient method of receiving accurate information on the position and orientation of intra-body objects ([0028]), and there was reasonable expectation of success.
Govari does not further explicitly disclose specific configuration that the position sensor is disposed within a shaft as claimed.
However, in the same field endeavor of medical catheter, Andreas discloses that Hall Effect sensor ([0035]) can be mounted or attached to the outer sheath, the inner shaft, the guidewire tube or another suitable locations ([0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnetic sensor as taught by Govari to incorporate positioning of the sensor disclosed by Andreas, since both Govari and Andreas are directed to magnetic sensor mounting to the catheter, and various positions of the sensor was well known in the art as taught by Andreas.  One of ordinary skill in the art could have adjust position of the magnetic sensor as claimed by Govari with no change in their respective functions, to mount the sensor to the inner shaft or guidewire, to be within the sheath as claimed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to determine the sheath retraction distance and positional information ([0035]), and there was reasonable expectation of success.
Regarding to claim 17-20, Govari, Iglesias, and Andreas together teach all limitations of claim 16 as discussed above.
Govari further teaches following limitations:
Of claim 17, further comprising providing power to the active magnetic position sensor (power unit [0044])
Of claim 18, wherein the power is provided to the active magnetic position sensor via a power generating integrated circuit (Figure 2 shows circuit of the sensor unit integrated with controlled and power unit)
Of claim 19, wherein the power is provided to the active magnetic position sensor via a magnetic field generated by a magnetic positioning system (position tracking system generating a quasi-DC magnetic field [0056])
Of claim 20, wherein determining the position and orientation includes determining the position and orientation of the medical device with six degrees of freedom (positions are represented in terms of six-dimensional coordinates [0039])
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Govari and Iglesias and in view of “COELHO,” US 2012/0232358 (hereinafter COELHO). 
 Regarding to claim 21, Govari and Iglesias together teach all limitations of claim 1 as discussed above.
Govari and Iglesias do not further teach that the active magnetic position sensor is a software defined magnetic sensor as claimed.
However, in the analogous field of endeavor in medical magnetic sensors, Coelho teaches magnetic sensor comprising Melexis ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnetic sensor as taught by Govari and Andreas to incorporate teaching of Coelho, since both Govari, Andreas and Coelho are directed to magnetic sensors, and Melexis sensor was well known in the art as taught by Coelho.  One of ordinary skill in the art could have adjust position of the magnetic sensor as claimed by Govari with no change in their respective functions, to configure its magnetic sensor to be Melexis sensor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide non-contact magnetic sensors ([0082]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Groszmann et al.,” US 2013/0079628 (hereinafter Groszmann) discloses following limitations:
Regarding to claim 1, Groszmann teaches medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (Figures 1-2 show proximal portion and a distal portion of the shaft, catheter suitable for insertion into vein, vasculature [0022]); and 
an active magnetic position sensor disposed within the shaft distal portion (magnetoresistance sensors [0030]).
Regarding to claim 12, Groszmann teaches a medical device, comprising:
an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion that is sized and configured for insertion into a body (catheter suitable for insertion into vein, vasculature [0022], Figures 1 and 2 show proximal portion and a distal portion);
an active magnetic position sensor disposed within the distal portion of the elongate shaft ([0025] magnetoresistance sensors Figure 3); and 
a power source electrically coupled with the active magnetic position sensor ([0030] power circuitry powers the sensor elements).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793